Citation Nr: 1608702	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange and as secondary to service-connected diabetes mellitus.

2.  Entitlement to a rating higher than 30 percent from November 15, 2010, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May 2009 and February 2012 by Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The May 2009 rating decision denied service connection for hypertension and denied a rating higher than 10 percent for PTSD.  In a May 2011 rating decision, the RO granted a 30 percent rating for PTSD, effective November 15, 2010; the Veteran continued his appeal for a higher rating.  A February 2012 RO decision denied a total disability rating for compensation based on individual unemployability.

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the RO in March 2013.  A transcript has been associated with the record.  

In May 2013, the Board denied the claims (with the exception of the one seeking a TDIU) now on appeal.  The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court vacated, in part, the May 2013 Board decision, and remanded the matters to the Board for development consistent with the parties' June 2014 Joint Motion for Partial Remand (Joint Motion).  To this, the Board, in May 2013, also found that a rating higher than 10 percent prior to November 15, 2010, for the service-connected PTSD was not warranted.  The Veteran did not wish to pursue his appeal with respect to this specific issue.  

The claims were remanded by the Board for additional development in February 2015.

Additional evidence was submitted by the Veteran's representative in August 2015 along with a waiver of RO consideration.  As such, the Board will proceed with adjudication.

In a Substantive Appeal on a VA Form 9, dated in July 2013, the Veteran requested a hearing by videoconference before a Veterans Law Judge of the Board on the issue of entitlement to a TDIU.  Subsequently, the Veteran's representative, in a statement dated in August 2015, indicated that the Veteran did not desire a hearing.  As such, the hearing request is withdrawn and the Board will proceed with adjudication.


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within one year of separation from service; is not attributable to service, to include presumed exposure to herbicides during service in Vietnam; and was not caused or aggravated by service-connected disability.

2.  The Veteran's PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

3.  The Veteran's service-connected disabilities preclude substantially gainful employment beginning January 22, 2014.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an award of TDIU have been met as of January 22, 2014.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in letters dated in March 2009, regarding service connection for hypertension and a higher evaluation for PTSD, and October 2011, regarding TDIU, prior to the respective issues initial adjudication.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and VA treatment records are in the file.  Lastly, the Veteran was afforded VA examinations.


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for hypertension.  He contends that his hypertension is related to exposure to Agent Orange in service or secondary to his service-connected hypertension.

Service treatment notes reveal elevated blood pressure readings, including blood pressures of 120/70, 120/80, 120/90, 150/90, 136/80, 140/100, 148/100.  However, the Veteran was not diagnosed with hypertension in service.  Upon examination at separation from service in August 1969 the Veteran was noted to have a blood pressure of 134/80. 

After separation from service, in December 1969, at a VA examination for unrelated claims, the Veteran was noted to have a blood pressure of 120/80.  In February 1974 the Veteran had a blood pressure of 140/90.  Upon examination in March 1974, the Veteran had a blood pressure of 130/85.  In May 1975 the Veteran had a blood pressure of 120/72 and in November 1975 it was reported to be 110/80.  In April 1976 the Veteran's blood pressure was 130/90 and in July 1976 it was reported to be 130/84.  In August 1976 the Veteran had a blood pressure of 120/80.  Thereafter, in August 2003 the Veteran was reported to blood pressure controlled with medications.

In an examination report regarding another claim dated in February 2004, the Veteran was noted to have elevated blood pressure of 173/106, 162/106, and 158/100.  The Veteran reported that he had not taken his medications.  

In March 2004 the Veteran was noted to be diagnosed with hypertension.

The Veteran was afforded a VA medical examination in July 2006.  The examiner found that the Veteran had a possible diabetes related condition of cardiovascular disease diagnosed as hypertension.  The examiner opined that this was not a complication of diabetes because there was no diabetic renal disease to cause hypertension.  The examiner further noted that the condition was not worsened by or increased by the Veteran's diabetes.  

The Veteran was afforded a VA medical examination in November 2011.  The Veteran was noted to be diagnosed with hypertension in the 1980's.

A medical opinion was obtained in December 2012 from the November 2011 examiner.  The examiner rendered the opinion that the condition is less likely than not proximately due to or the result of the Veteran's diabetes mellitus.  The examiner reported that the Veteran's hypertension preexisted by approximately 20 years; by the Veterans own testimony, his diagnosis of diabetes.  For the hypertension to be caused by the diabetes would have to have existed previously and in the case of type 2 diabetes the average is 20 years, with nephropathy, before diabetes may be the cause of the hypertension (AHA Journals, Sowers and Epstein DM and Associated HTN, Vascular Disease and Nephropathy, and Update).  HTN and diabetes are associated diseases in that there is a 50% increase in the rate of hypertension in diabetics, but association is not causation.  This Veteran has not had any lab findings of renal insufficiency or diabetic nephropathy.  This is necessary to find causation between diabetes and hypertension.  

On aggravation the examiner reported that the baseline severity of the Veteran's hypertension was well to moderately well controlled on a multidrug regimen without evidence of end organ damage.  This was based upon review of vital signs, labs, chest x-ray and EKG.  The Veteran's current severity was greater than the baseline but it was not at least as likely as not aggravated beyond its natural progression by the Veteran's diabetes mellitus.  The Veteran's hypertension has progressed only in that he is requiring additional medications to achieve control of his blood pressure.  The Veteran is morbidly obese, a significant roadblock to blood pressure control.  The Veteran has had hypertension for many years and this would lead to damage to the vascular system, requiring additional medication.  The Veteran has had diabetes for less than 10 years and has no renal insufficiency and no nephropathy, necessary to implicate diabetes as specific cause for hypertension or progression of hypertension.  The Veteran has no end organ damage that would be associated with progression of hypertension beyond the usual natural course of the disease. 

With respect to a prior conflicting opinion, the examiner noted that there was no conflict as the entry listing hypertension as permanently aggravated by diabetes mellitus was marked in error by the examiner.  

A medical opinion was obtained in April 2015.  After review of the claims file and medical evidence, the examiner rendered the opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Hypertension and Agent Orange exposure has been looked at repeatedly. The most recent updates have still not concluded a link to and that the evidence is limited and inconclusive.  No new evidence has emerged.  No mechanism has been elucidated.  Therefore, after reviewing the claims file, Virtual VA/VBMS, and all pertinent records, it was the opinion of the examiner that it is less as likely as not (less than a 50 percent probability or greater), that the veteran's hypertension is due to his exposure to Agent Orange in the Republic of Vietnam. 

Entitlement to service connection for hypertension is not warranted.  Although the Veteran had high blood pressure readings in service, the Veteran was not diagnosed with hypertension.  Post service treatment records do not reveal a diagnosis of hypertension until many years after separation.  VA examiners have opined that the Veteran's hypertension is not related to his active service, any exposure to Agent Orange, or his service-connected diabetes mellitus.  Thus, entitlement to service connection for hypertension is denied.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks a higher evaluation for his service connected PTSD.  The Veteran's PTSD is currently evaluated as 30 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which directs that the General Rating Formula for Mental Disorders be applied.

The General Rating Formula for Mental Disorders provides that a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

In January 2011 the Veteran reported he had a bad week.  He described a dream which he had a couple of nights ago, based in Vietnam, but not of an actual incident, which has made him quite anxious and dysphoric.  This was an unsettling dream after a couple of months.  He denied suicidal and homicidal ideation, psychosis.  Mental status examination revealed  neat grooming and hygiene, adequate eye contact, nonpressured speech, normal psychomotor status, mild tremor in right hand, no cog wheeling, anxious and dysphoric affect, linear and nondelusional thinking, absence of internal preoccupation, absence of acute cognitive changes, and unimpaired judgment and impulse control.

The Veteran was afforded a VA medical examination in January 2011.  The Veteran reported that his depression fluctuates and he had been dealing with mild depression.  During his most recent appointment with his psychiatrist on January 2011 the Veteran reported that he had had a difficult week with a particular difficulty with a nightmare based in Vietnam but not of an actual incident.  The Veteran reported that he continued to have nightmares, in fact, he had one recently where he, in his dream, was shot in his back and when he woke up the next day his jaws and back actually continued to hurt for the next day and he as disturbed by recollections of the dream.  The Veteran has had his medication increased from psychiatry recently and has also requested to resume therapy.  The Veteran continued to do volunteer work at this VAMC and felt dedicated to his desire to help others with similar difficulties.  The Veteran continued to be prescribed citalopram, bupropion, and trazodone for his complaints.

Since the prior exam, the Veteran had no legal difficulties or further education.  He continued to be out of work since the last exam.  He stated he went on disability in 1985 from the railroad due to back problems and has not worked since.  The Veteran remained divorced and continues to have a good relationship with his girlfriend of approximately 7 years.  They see each other almost every day and eat dinner together essentially every night at her place.  He reported they get along well without significant relationship troubles although they have typical relationship "spats" from time-to-time.  The Veteran reported that he has one previous marriage that ended in divorce.  He had 2 children from that marriage and did not have contact with either of his children.  The Veteran reported that he attended church essentially weekly although he does not have strong social interactions with fellow congregation members outside of church.  He got along with others there but spent most of his free time with his girlfriend.  The Veteran reported continued leisure pursuits to include hunting, shooting, and pursuing those interests.  He also continued to volunteer at this VAMC in the coffee stand.  The Veteran reported he is able to go out to dinner with his girlfriend frequently and they occasionally will go out and do other activities.  He tended to avoid shopping, just going in and getting the item he is interested in and then leaving as quickly as possible.  When he is seated in a restaurant or other sort of environment he does make sure that his back is to a wall often waiting until one is available instead of sitting in the middle of the room.

Mental status examination revealed the Veterans affect was broad and his mood was pleasant.  He presented with no apparent significant emotional distress.  There was no impairment in thought processing or communication, nor were there any delusions or hallucinations.  Eye contact and behavior were appropriate.  He denied problems with suicidal or homicidal thinking stating that his spiritual and religious beliefs are a strength for him and prevent him from having thoughts of self or other harm.  The Veteran was fully oriented to person, place and time.  He reported no significant memory impairments or obsessive compulsive behaviors.  The Veteran denied any panic attacks.  The Veteran reported that he dealt with depression very frequently.  He denied any significant impaired impulse control.  He states his mood was typically okay although he can lose his temper if someone provokes him.  The Veteran described his current sleep as good and used his CPAP nightly, which he feels helps his sleep significantly.

The Veteran was diagnosed with PTSD, mild, and assigned a GAF score of 70.
 
In February 2011 the Veteran reported that he continued to do about the same, with some days being better than others.  Has not had any more of the dreams which he had talked about at his last visit.  With some "shots," his back pain is better.  Reported periods of dysphoria, without suicidal or homicidal ideation, psychosis.  He did not feel the need for change in medications or doses.  Mental status examination revealed neat grooming and hygiene; obese, adequate eye contact, nonpressured speech, normal psychomotor status, calm and mildly dysphoric affect of full range, linear and nondelusional thinking, absence of internal preoccupation, absence of acute cognitive changes, absence of suicidal and homicidal ideation, and unimpaired judgment and impulse control.  

In March 2011 the Veteran was early for the scheduled session.  He was cooperative.  His grooming and hygiene were good.  His mood appeared euthymic.  His affect was appropriate to mood.  His psychomotor activity level was within normal limits.  His speech was clear and fluent.  His thought processes appeared logical and goal directed.  His thought content appeared appropriate to topic.  His immediate and remote memory appeared grossly intact.  His reality testing appeared good.  He did not report experiencing hallucinations.  He did not appear to be experiencing delusions.  His insight seemed fair to good.  His judgment seemed good.  The veteran denied suicidal and homicidal ideation.
 
In May 2011 the Veteran reported that he was doing about the same.  Has not had any more bad dreams.  Was attending groups at CTS, but was not sure how much that was helping.  Reported that the depression seemed to be more frequent and agreed to try increasing Bupropion SA to a more robust dose of 150 mg bid.  Denied suicidal and homicidal ideation, psychosis.  Mental status examination revealed neat grooming and hygiene, adequate eye contact, nonpressured speech, normal psychomotor status, calm and mildly dysphoric affect, linear and nondelusional thinking, absence of internal preoccupation, absence of acute cognitive changes, absence of suicidal and homicidal ideation, and unimpaired judgment and impulse control.

In July 2011 the Veteran reported that he was doing better.  His mood was better and he attributed that to the increased dose of Bupropion.  There were no side effects from the higher dose.  He still had occasional combat related dreams.  He had one "bad one" in the prior three months.  He still had some hypervigilance and avoidance.  He denied suicidal and homicidal ideation and psychosis.  He did not feel the need for change in his medications or doses.  Mental status examination revealed neat grooming and hygiene, overweight.  He had adequate eye contact, nonpressured speech, normal psychomotor status except a slow gait, calm and euthymic affect of full range, linear and nondelusional thinking, absence of internal preoccupation, absence of acute cognitive changes, absence of suicidal and homicidal ideation, and unimpaired judgment and impulse control.

In August 2011 the Veteran was assigned a GAF score of 60.

In January 2012 mental status examination revealed neat grooming and hygiene, adequate eye contact, nonpressured speech, normal psychomotor status, calm and mildly dysphoric affect of full range, linear and nondelusional thinking, absence of internal preoccupation, absence of acute cognitive changes, absence of suicidal and homicidal ideation, and unimpaired judgment and impulse control.

In January 2012 the Veteran was cooperative, grooming and hygiene were good, appearance was appropriate, his mood was depressed, affect was flat, psychomotor activity level was within normal limits, speech was clear and fluent, thought processes appeared logical, thought content appeared appropriate, intellectual functioning appeared to be within the average range, and immediate and remote memory appeared grossly intact.  The Veteran was judged to be a good historian.  Reality testing appeared within normal limits.  He did not report experiencing hallucinations and did not appear to be experiencing delusions.  His insight and judgment seemed good.

In another note dated in January 2012 the Veteran was cooperative, grooming and hygiene were good, appearance was appropriate, mood was mildly depressed, affect was appropriate, psychomotor activity level was within normal limits, speech was clear and fluent, thought processes appeared logical, thought content appeared appropriate, intellectual functioning appeared to be within the average range, and immediate and remote memory appeared grossly intact.  He was judged to be a good historian.  Reality testing appeared within normal limits.  He did not report experiencing hallucinations and did not appear to be experiencing delusions.  His insight and judgment seemed fair.

In February 2012 the Veteran reported recurrent intrusive thoughts/images, recurrent dreams of the event, and distress to trauma cues.  He avoided thoughts, feelings, discussion, places, activities, and people.  He had a diminished interest in activities, was detached/estranged from others, had difficulty falling/staying asleep, was irritable, and had outbursts of anger.  He had depressed mood most of day/each day.  He had a diminished interest in activities.  There was sleep disturbance daily.  He had feelings of worthlessness/guilt nearly every day.  He had trouble with thoughts/concentration, home and family life (withdrawing from friends, family and society).  The Veteran's divorce was finalized within the prior 18 months and he had also become more estranged from his children, especially his daughter, who had cut off all contact with Veteran.  Veteran also suffered from chronic medical problems.  He had positive future plans, positive social support, sense of responsibility to family/significant other, cultural/religious/spiritual beliefs, reality testing ability, positive coping skills, positive problem-solving skills, and positive therapeutic relationship.  He was diagnosed with PTSD and major depressive disorder and assigned a GAF score of 52.

In another note dated in February 2012 the Veteran was cooperative, grooming and hygiene were good, appearance was appropriate, mood was anxious, affect was irritable and anxious, psychomotor activity level was within normal limits, speech was clear and fluent, thought processes appeared logical, thought content appeared appropriate, intellectual functioning appeared to be within the average range, and immediate and remote memory appeared grossly intact.  The Veteran was judged to be a good historian.  Reality testing appeared within normal limits.  He did not report experiencing hallucinations.  He did not appear to be experiencing delusions.  His insight and judgment seemed good.

In another note dated in February 2012 the Veteran was on time for the scheduled session.  He was cooperative, grooming and hygiene were good, appearance was appropriate, mood was euthymic, affect was appropriate, psychomotor activity level was within normal limits, speech was clear and fluent, thought processes appeared logical, thought content appeared appropriate, intellectual functioning appeared to be within the average range, and immediate and remote memory appeared grossly intact.  He was judged to be a good historian.  Reality testing appeared within normal limits.  He did not report experiencing hallucinations.  He did not appear to be experiencing delusions.  His insight and judgment seemed good.

In March 2012 the Veteran was on time for the scheduled session.  He was cooperative, grooming and hygiene were good, appearance was appropriate, mood was depressed, affect was appropriate, psychomotor activity level was within normal limits, speech was clear and fluent, thought processes appeared logical, thought content appeared appropriate, intellectual functioning appeared to be within the average range, and immediate and remote memory appeared grossly intact.  He was judged to be a good historian.  Reality testing appeared within normal limits.  He did not report experiencing hallucinations.  He did not appear to be experiencing delusions.  His insight seemed fair and judgment seemed good.

In another note dated in March 2012 the Veteran was early for the scheduled session.  He was cooperative, grooming and hygiene were good, appearance was appropriate, mood was mildly depressed, affect was appropriate, psychomotor activity level was within normal limits, speech was clear and fluent, thought processes appeared logical, thought content appeared appropriate, intellectual functioning appeared to be within the average range, and immediate and remote memory appeared grossly intact.  He was judged to be a good historian.  Reality testing appeared within normal limits.  He did not report experiencing hallucinations.  He did not appear to be experiencing delusions.  His insight and judgment seemed good.

In April 2012 the Veteran was on time for the scheduled session.  He was cooperative, grooming and hygiene were good, appearance was appropriate, mood was euthymic, affect was appropriate, psychomotor activity level was within normal limits, speech was clear and fluent, thought processes appeared logical, thought content appeared appropriate, intellectual functioning appeared to be within the average range, and immediate and remote memory appeared grossly intact.  He was judged to be a good historian.  Reality testing appeared within normal limits.  He did not report experiencing hallucinations.  He did not appear to be experiencing delusions.  His insight and judgment seemed good.

In another note dated in April 2012 the Veteran was on time for the scheduled session.  He was cooperative, grooming and hygiene were good, appearance was appropriate, mood was mildly depressed, affect was appropriate, psychomotor activity level was within normal limits, speech was clear and fluent, thought processes appeared logical, thought content appeared appropriate, intellectual functioning appeared to be within the average range, and immediate and remote memory appeared grossly intact.  He was judged to be a good historian.  Reality testing appeared within normal limits.  He did not report experiencing hallucinations.  He did not appear to be experiencing delusions.  His insight seemed fair and judgment seemed good.

In another note dated in April 2012 the Veteran was on time for the scheduled session.  He was cooperative, grooming and hygiene were good, appearance was appropriate, mood was mildly depressed, affect was appropriate, psychomotor activity level was within normal limits, speech was clear and fluent, thought processes appeared logical, thought content appeared appropriate, intellectual functioning appeared to be within the average range, and immediate and remote memory appeared grossly intact.  He was judged to be a good historian.  Reality testing appeared within normal limits.  He did not report experiencing hallucinations.  He did not appear to be experiencing delusions.  His insight and judgment seemed good.

In May 2012 the Veteran was early for the scheduled session.  He was cooperative, grooming and hygiene were good, appearance was appropriate, mood was euthymic, affect was appropriate, psychomotor activity level was within normal limits, speech was clear and fluent, thought processes appeared logical, thought content appeared appropriate, intellectual functioning appeared to be within the average range, and immediate and remote memory appeared grossly intact.  He was judged to be a good historian.  Reality testing appeared within normal limits.  He did not report experiencing hallucinations.  He did not appear to be experiencing delusions.  His insight and judgment seemed good.

In another note dated in May 2012 the Veteran reported that he was doing "not bad."  He reported one combat related dream, a few weeks prior, he woke up thinking he heard automatic weapons being fired.  Has also had some "down days," but these were less frequent and lasted for shorter periods of time than they used to.  He denied suicidal and homicidal ideation, psychosis.  He did not feel the need for medication or dose changes.  He reported compliance with medications.  Grooming and hygiene were neat, there was adequate eye contact, nonpressured speech, normal psychomotor status, except slow gait, calm and euthymic affect of full range, linear and nondelusional thinking, absence of internal preoccupation, absence of acute cognitive changes, absence of suicidal and homicidal ideation, and unimpaired judgment and impulse control.

In August 2012 the Veteran reported that he is doing quite well.  Lost a 49 year old close friend who was an Air Force veteran, to colon cancer.  Had lost some neighbors and other friends too.  In addition to grief, he reported occasional combat related dreams, but things were better than they were.  He denied suicidal and homicidal ideation, psychosis.  He reported compliance with and adequate benefit from medications. Did not feel the need for medication or dose changes.  Grooming and hygiene were neat, there was adequate eye contact, nonpressured speech, normal psychomotor status, except slow gait, calm and euthymic affect of full range, linear and nondelusional thinking, absence of internal preoccupation, absence of acute cognitive changes, absence of suicidal and homicidal ideation, and unimpaired judgment and impulse control.

In December 2012 the Veteran reported that he was doing quite well.  Had frequent thoughts of Vietnam and combat related events, also had occasional dreams, but was "overall coping" well.  Denied anhedonia, pervasive depression, suicidal ideation, homicidal ideation, psychosis.  Reported compliance with and some benefit from medications and does.  He did not feel the need for or dose changes.  Grooming and hygiene were neat, there was adequate eye contact, nonpressured speech, normal psychomotor status, calm and mildly dysphoric affect, linear and nondelusional thinking, absence of internal preoccupation, absence of acute cognitive changes, absence of suicidal and homicidal ideation, and unimpaired judgment and impulse control.

In March 2013 the Veteran reported that he continued to "coast along."  Still had symptoms of PTSD, including combat related dreams, intrusive thoughts, some degree of hypervigilance, but things were no worse than they've been for a while.  Denied pervasive depression, suicidal ideation, homicidal ideation, psychosis.  Reported compliance with medications and some benefit, and no adverse effects from them.  Grooming and hygiene were neat, there was adequate eye contact, nonpressured speech, normal psychomotor status, calm and euthymic affect of full range, linear and nondelusional thinking, no evidence of responding to internal stimuli, absence of acute cognitive changes, absence of suicidal and homicidal ideation, and unimpaired judgment and impulse control.

In July 2013 the Veteran the Veteran reported that he was not doing too well.  He had injured his back in service, and the back pain had gotten much worse over the prior few days/weeks.  It radiated down the back of his left leg, but he reported no incontinence.  This had affected his sleep and also his mood.  He had had some transient nihilistic thoughts, without any desire/plant/intent to harm self.  There was no homicidal ideation or psychosis.  PTSD symptoms persisted at a slightly attenuated level.  He reported compliance with his medication but appeared to be taking more Citalopram than prescribed.  Support was provided, and he was given time to vent his frustration with his back pain.  Grooming and hygiene were neat, there was adequate eye contact, nonpressured speech, normal psychomotor status, calm mildly dysphoric affect, linear and nondelusional thinking, no evidence of responding to internal stimuli, absence of acute cognitive changes, absence of suicidal and homicidal ideation, and unimpaired judgment and impulse control.

In October 2013 the Veteran reported that he was doing fairly well overall.  Denied suicidal/homicidal ideations.  Denied psychotic, manic, and hypomanic symptoms.  Related he saw a chiropractor every Friday and also volunteered at the VAMC at the Information desk.  Reported fair sleep, about 5 hours each night, appetite was good and energy was fair.  He had injured his back in service, and the back pain was still about same.  PTSD symptoms persisted at a slightly attenuated level.  He reported compliance with his medication and was still taking the same amount of Citalopram.  Talked about his two children aged 37 and 36.  He was divorced for about 5 years and lived alone in the area.  Related that his family was supportive.  He was cooperative and polite, hygiene was good, dress was appropriate, speech was normal in rate, rhythm, and tone, and  thought process was logical, coherent, withoug flight of ideas or loosening of associations.  He denied auditory, visual, olfactory, gustatory, and tactile hallucinations.  He denied ideas of reference, grandiosity, and paranoia.  He did not appear to be responding to internal stimuli.  There was no suicidal thinking or homicidal ideation.  Memory for immediate, recent, and remote was intact.  Judgment and insight were good.

In January 2014 the Veteran reported that he was doing well overall.  Denied suicidal/homicidal ideations.  Denied psychotic, manic, and hypomanic symptoms.  Related that he saw chiropractor every Friday and also volunteered at the VAMC at the Information desk on Fridays.  Reported fair sleep, about 5 hours each night.  His appetite was good and energy was fair.  He had injured his back in service, and the back pain is still about same.  PTSD symptoms persisted at a slightly attenuated level.  Related the holiday season went well and that he spent it with his fiancé.  He reported compliance with his medications, and still took the same amount of Citalopram.  Talked about his children aged 38 and 36 and grandchildren aged three and three months.  Related he does not have a relationship with his children following his separation and divorce from their mother.  He was engaged to be married and noted they are getting along well.  Related he has a good relationship with his fiancés children and grandchildren.  He was cooperative and polite, hygiene was good, dress was appropriate, speech was normal in rate, rhythm, and tone, and thought process was logical, coherent, withoug flight of ideas or loosening of associations.  He denied auditory, visual, olfactory, gustatory, and tactile hallucinations.  He denied ideas of reference, grandiosity, and paranoia.  He did not appear to be responding to internal stimuli.  There was no suicidal thinking or homicidal ideation.  Memory for immediate, recent, and remote was intact.  Judgment and insight were good.

The Veteran was afforded a VA medical examination in January 2014.  The Veteran was reported to be diagnosed with PTSD.  The Veteran was noted to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran was engaged to his fiancée who he has been with 10 years and he reported they get along great for the most part.  They visit daily and go out to eat weekly.  He was not in contact with his two children due to their issues with the divorce years ago.  He got along well with fiancée's two children and grandchildren.  He got along with his brother.  He had a good friend since childhood he talked to regularly and they may see each other a couple times a month.  He was also friends with a younger deputy for 20 years who he met at church.  Another hunting buddy died two years prior of colon cancer.  He attended church regularly but reported he tends to keep to himself there, though does help take care of the property space committee.  He went hunting for only three hours this year and cannot do that much due to his back.  He will spend time going to breakfast, spending time with his dog, went to fiancée's, and watched a little television.  Health problems were greatly limiting activities and leisure.  He went on errands as needed and as physically able.  He volunteered at the VA five hours a week at the information desk.

The Veteran remained retired from the railroad (on disability due to his back) since 1985.

The Veteran did individual and group therapy at the VA's Center for Traumatic Stress (CTS).  In more recent times he's been seeing the CTS psychiatrist and is treated with trazodone, citalopram and bupropion.  Records indicated medications are helpful, and that he was functioning well.

He had recurrent, involuntary, and intrusive distressing memories of the traumatic event(s), recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event(s), intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event(s), avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s), avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s), and persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame).  The Veteran had feelings of detachment or estrangement from others.  He had hypervigilance, exaggerated startle response, sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep), depressed mood, anxiety, and chronic sleep impairment.  At the examination the Veteran's affect was within normal limits and mood appeared euthymic overall.  Eye contact, speech and behavior were normal.

The examiner reported that the Veteran has PTSD though overall he was functioning well in many areas of his life.  Activities seemed mainly limited by his physical health issues, particularly his back.  His mild PTSD condition does not appear to inhibit obtaining or maintaining gainful employment.  The Veteran denied any delusions or hallucinations.  Memory appeared grossly intact.  There were no panic attacks or PCD.  He denied any suicidal or homicidal ideation.  He reported feelings of low, sad or depressed mood about 60% of the time and was in an ok or better mood bout 40% of the time.  He reported periodic anxiety, some of which relates to the PTSD hypervigilance as when out in public he must have his back to a wall and be able to see exits and others around him.  He also reported ongoing occasional war nightmares, though only about once every 6 weeks.  However, he may have upsetting intrusive wartime memories most every day.  These were also triggered by things such as helicopters, current wars, news of police shootouts, and heavy rain.  He avoided war talk, war movies and war news.  He reported being more distant and isolative than he used to be.  He reported sleep was better now that he has his C-pap machine for his sleep apnea.  At times he says he gets seven to eight hours sleep while at other times it is four to five hours, though he reported he rarely naps.  He did not have problems with excessive anger or temper outbursts, though did say he feels annoyed at times.  He endorsed hyperstartle.  Concentration appeared adequate.

In June 2014 the Veteran reported that he was doing well overall.  Denied suicidal/homicidal ideations.  Denied psychotic, manic, and hypomanic symptoms.  Related that he volunteered at the VAMC at the Information desk.  Reported fair sleep, about five hours each night, appetite was good and energy was fair.  PTSD symptoms persisted at a slightly attenuated level.  Talked about his grandchildren aged 3 and eight months.  The Veteran related that he does not have a relationship with his children following his separation and divorce from their mother.  Related he has a good relationship with his fiancés children and grandchildren.  Family remains very supportive.  He was cooperative and polite, hygiene was good, dress was appropriate, speech was normal in rate, rhythm, and tone, and thought process was logical, coherent, withoug flight of ideas or loosening of associations.  He denied auditory, visual, olfactory, gustatory, and tactile hallucinations.  He denied ideas of reference, grandiosity, and paranoia.  He did not appear to be responding to internal stimuli.  There was no suicidal thinking or homicidal ideation.  Memory for immediate, recent, and remote was intact.  Judgment and insight were good.

In September 2014 the Veteran reported that he was doing fairly well overall. Denied suicidal/ homicidal ideations.  Denied psychotic, manic, and hypomanic symptoms.  Related that he volunteered at the VAMC at the Information desk.  Reported fair sleep, about five hours each night, appetite was good and energy was fair.  PTSD symptoms persisted at a slightly attenuated level.  Talked about his grandchildren aged 3 and 1.  Talked about not having a relationship with his children following his separation and divorce from their mother.  Related he has a good relationship with his fiancés children and grandchildren.  Family remained very supportive.  He was cooperative and polite, hygiene was good, dress was appropriate, speech was normal in rate, rhythm, and tone, and thought process was logical, coherent, without flight of ideas or loosening of associations.  He denied auditory, visual, olfactory, gustatory, and tactile hallucinations.  He denied ideas of reference, grandiosity, and paranoia.  He did not appear to be responding to internal stimuli.  There was no suicidal thinking or homicidal ideation.  Memory for immediate, recent, and remote was intact.  Judgment and insight were good.

In November 2014 the Veteran reported that he stopped putting himself in places where he knows he will lose his temper.  He only kept in contact with one person that he used to work with.  He had two sisters and two brothers that he communicated with.  He spent time with his fiancé and they mostly watched television after dinner.  He had not fixed a meal for himself in several years.  He ate out for lunch and his fiancée cooked him dinner most nights.  When his PTSD symptoms were at their worst he would stay home and not eat.  He only shopped for toiletries and did that quickly.  Sometimes when he went outside he would see Viet Cong coming at him.  When he used to hunt he would see movements when none was there.  He would frequently hear strange things in the woods.  He stopped hunt and his only remaining hobby was watching NASCAR on Sundays.  He felt disoriented as much as once a week, where he needed to shut his eyes and lie down, or lie with his head back where he was sitting.  He would open his eyes and see dead Veterans, dying men, and bodies falling apart.  He avoided war movies and would break down and start crying if he saw one.  He could not stand loud noises.  He obsessed about the lights being off at night and checked the locks during the day and night.  He checked things around the house at least twice a day as he heard noises and it got worse at night.  He had intrusive thoughts which occurred morning to night three to four times a week.  On good days the thoughts occurred five to six times per day.  He took painkillers for his physical conditions, lie down, and sleep off the pain and bad thoughts.  He cannot walk to relieve stress because of his back.  He could not walk more than two to three blocks on a good day or even one block on a bad day.  Sometimes he would not shower or change his clothes for a couple of days.  This happened two to three times a month.  He had a beard and sometimes did not feel like trimming it for a week or two.  He did not follow through with things that his fiancé asked him to do 75 percent of the time.  He forgot medical appointments most of the time and needed to be reminded the day of.  He had difficulty remembering names.  He reported that he experienced impaired judgment 30 to 50 percent of the time.  He would be driving and forget where he was going.  He will often forget what he needed to do.  He would swear at inappropriate times.  

In February 2015 the Veteran reported that he was doing fair overall.  Denied suicidal/ homicidal ideations.  Denied psychotic, manic, and hypomanic symptoms.  Related that he volunteered at the VAMC at the Information desk.  Reported fair sleep, about five hours each night, appetite was good and energy was fair.  PTSD symptoms persisted at a slightly attenuated level.  Talked about his grandchildren aged 3 and 1.  The Veteran related that he does not have a relationship with his children following his separation and divorce from their mother.  Related he has a good relationship with his fiancés children and grandchildren.  Family remained very supportive.  He was cooperative and polite, hygiene was good, dress was appropriate, speech was normal in rate, rhythm, and tone, and thought process was logical, coherent, without flight of ideas or loosening of associations.  He denied auditory, visual, olfactory, gustatory, and tactile hallucinations.  He denied ideas of reference, grandiosity, and paranoia.  He did not appear to be responding to internal stimuli.  There was no suicidal thinking or homicidal ideation.  Memory for immediate, recent, and remote was intact.  Judgment and insight were good.

Entitlement to an evaluation in excess of 30 percent disabling for PTSD from November 15, 2010, is not warranted.  At no point during the period on appeal did the Veteran's PTSD manifest flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired abstract thinking; disturbance of motivation and mood; or difficulty in establishing and maintaining effective relationships.

Although the evidence reveals estrangement and increased symptoms in February 2012; these symptoms appear at the same time as the finalization of the Veteran's divorce.  Treatment records thereafter reveal that the Veteran had relationships with his fiancé's children, as well as friends.

The Board acknowledges that in November 2014 the Veteran reported that he had stopped putting himself in places where he knows he will lose his temper.  He also reported retaining contact with only one person he used to work with.  He indicated that sometimes when he stepped outside he would see Viet Cong coming at him.  He also reported seeing dead Veterans, dying men, and bodies falling apart.  He reported intrusive thoughts and that he would not shower or change his clothes for a couple of days.  He reported memory impairment, including forgetting what to do, appointments, and names.  He indicated that he sometimes did not eat due to his PTSD symptoms.  The statement indicated that the Veteran was still involved with his fiancé.

However, just prior to the Veteran's statement, in a treatment note dated in September 2014, the Veteran reported that he was doing fairly well overall.  He reported that his appetite was good.  Although he did not have a relationship with his children following his divorce from their mother, he had a good relationship with his fiancé's children and grandchildren.  He was noted to have good hygiene and appropriate dress.  He did not have any flight of ideas or loosening of associations.  He denied auditory, visual, olfactory, gustatory, and tactile hallucinations.  Memory for immediate, recent, and remote was intact.  Judgment and insight were good.

In addition, soon after the Veteran's statement, in a February 2015 VA treatment note the Veteran was noted to report that he was doing fair overall.  Related that he volunteered at the VAMC at the Information desk.  Appetite was good.  He was polite and his hygiene was good.  His dress was appropriate and he denied auditory, visual, olfactory, gustatory, and tactile hallucinations.  Memory for immediate, recent, and remote was intact.  Judgment and insight were good.

As there is inconsistency between the Veteran's statement in November 2014 and the Veteran's reports to his treating providers and their observation immediately before and after, the Veteran's November 2014 statement, the Board finds the statements to the providers to be more probative.  

During the period on appeal the Veteran has been in a good relationship with his fiancé and with her family, he has volunteered at the VA, he has remained in contact with at least one person he used to work with, he has attended and assisted in his church, he has had depression, he had sleep impairment, and mild memory loss.  As such, the Veteran's PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  As the Veteran's symptoms do not more nearly approximate the symptoms of a higher evaluation than 30 percent disabling, the claim is denied.

The Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The discussion above reflects that the symptoms of the Veteran's PTSD are contemplated by the applicable rating criteria.  The Veteran's psychiatric disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

IV.  TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran meets the schedular criteria for assignment of a TDIU as of November 15, 2010.  As of November 15, 2010, the Veteran was in receipt of service connected benefits for PTSD, evaluated as 30 percent disabling; fractured right great toe with residual amputation of distal phalanx and fractured right second toe with residual deformity, evaluated as 20 percent disabling; wedge compression fractures of the T8 and T9 vertebrae with lumbar spine degenerative disc disease and degenerative disease, evaluated as 20 percent disabling; type II diabetes mellitus, evaluated as 20 percent disabling; left lower radiculopathy and peripheral neuropathy associated with wedge compression fractures of T8 and T9 vertebrae, evaluated as 20 percent disabling; right lower radiculopathy and peripheral neuropathy associated with wedge compression fractures of T8 and T9 vertebrae, evaluated as 20 percent disabling; and erectile dysfunction, evaluated as noncompensably disabling.  As the spine and radiculopathy disabilities all share a common etiology, the Veteran meets the criteria of one disability rated as 40 percent disabling along with additional disabilities totaling a disability evaluation of 70 percent.   

The Veteran retired on disability due to back pain.  Examiner in June 2010 indicated that the Veteran's chronic low back strain with degenerative joint disease and degenerative disc disease of the lumbosacral spine would result in increased absenteeism.  

In November 2011 a VA medical examiner rendered the opinion that the Veteran's PTSD did not render the Veteran unable to secure and maintain substantially gainful employment.  The examiner noted that the Veteran met the mild symptoms of PTSD.  He had his medications increased by psychiatry and pursued reinitiating psychotherapy to help with continued anxiety and PTSD related concerns.  He functioned well in his relationship with his girlfriend and with some family members and other congregation members at church.  He remained active there and volunteered at the VAMC with a number of leisure pursuits he enjoyed.

Upon examination in November 2011 the Veteran's diabetic neuropathy, diabetes mellitus, thoracolumbar spine, and foot disabilities were noted to not impact the Veteran's ability to work.  

VA examiners in January 2014 opined that the Veteran's diabetes mellitus, back, foot, peripheral neuropathy, and PTSD disabilities did not impact his ability to work.  With regard to PTSD the examiner noted that the disability was mild and did not appear to inhibit obtaining or maintaining gainful employment.  

The Veteran was assessed by a private vocational consulting service in November 2014.  The consultant indicated that although he was made aware of the nonservice-connected disabilities of the Veteran, the assessment was completed relying only on the Veteran's service-connected disabilities.  The Veteran was noted to have a high school education.  He reported that his work after service was mostly manual labor with the railroad, including working on the engines, track repair, and then track inspection.  The Veteran felt that his service-connected injuries were the reason that he was unable to work.  He reported that due to the pain related to his back injury he can stand at the most 30 minutes and walk about 50 yards before needing to sit down.  He could drive about one hour before needing to stop and rest/stretch.  He reported that around the time in 1984 when the railroad took him out of the track maintenance supervisor job, he would need to periodically stop driving and lie down in the truck until his back pain would ease.  He reported even to the day of the consult that he needed to lie down one to two hours every day for the pain.  He saw a chiropractor once a week since 1993.  He revealed that he was dealing with his PTSD since at least 1971.  He had nightmares one to two times a month and did not like to be around people, especially those he does no know.  He reported that his nerves had gotten worse and it would make it very difficult to handle the expectations of most, if not any, work situation.  The consultant opined that the evidence supports the Veteran's inability to obtain and retain substantially gainful employment.  The consultant identified the Veteran's right foot, back, peripheral neuropathy, and hip disabilities.  He noted that the Veteran's education was limited and, with his work experience, he does not qualify for sedentary level employment.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unemployable, effective January 22, 2014, the date of the most recent VA examination.  As discussed above, as of January 22, 2014, VA examiners noted that the Veteran was not unemployable.  This is probative evidence as an examiner noted that the Veteran's PTSD disability was mild.  This is further supported by the evidence above indicating that the Veteran was a volunteer at the VA even as late as February 2015.  However, a private vocational evaluator found that the Veteran was unemployable after review of the evidence.  The vocational evaluator discussed the Veteran's back, foot, neuropathy and hip disabilities in rendering the opinion.  As such, affording the Veteran the benefit of the doubt, the Veteran's combined; service-connected disabilities render him unemployable as of January 22, 2014, based upon the opinion of the private vocational evaluator.  Thus, entitlement to a TDIU, effective January 22, 2014, is granted.

However, entitlement to a TDIU prior to January 22, 2014, is not warranted as VA medical examiners have opined that the Veteran's disabilities do not impact his ability to work with the exception of the back, which would lead to increased absenteeism.  As noted by the private evaluator a VA examiner noted that the Veteran was able to perform sedentary work.  Although the private vocational evaluator, citing the reference materials, has indicated that the Veteran is not able to perform sedentary work and discusses the VA examination reports, the private evaluator did not consider the Veterans continued volunteer work at VA in discussing the Veteran's report that he did not like to be around other people.

The Veteran's representative has argued that the term "sedentary employment," as defined by the Dictionary of Occupational Titles, should govern the Veteran's situation and that based upon this definition the Veteran is not employable at a sedentary level.  However, VA examiners have recently opined that the Veteran is not unemployable and in November 2011 indicated that the Veteran is capable of sedentary employment as he retained full motor coordination and visual abilities.  The representative further discusses that the Veteran's lack of skill in a field other than railroading renders the Veteran unemployable.  However, the examiner in November 2011 indicated that the Veteran would be a good candidate for vocational retraining.  Lastly, the representative does not discuss in the argument the Veteran's volunteer work at VA.  As such, entitlement to a TDIU prior to January 22, 2014, is denied.


ORDER

Service connection for hypertension, to include as due to exposure to Agent Orange and as secondary to service-connected diabetes mellitus, is denied.

A rating higher than 30 percent from November 15, 2010, for posttraumatic stress disorder (PTSD), is denied.

A total disability rating for compensation based on individual unemployability due to service-connected disability is granted, effective January 22, 2014, and no earlier.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


